Exhibit 10.5

 

AMENDMENT NO. 3 TO CONSULTING AGREEMENT

 

This Amendment No. 3 to Consulting Agreement (this “Amendment”) is made
effective as of April 26, 2006 (the “Effective Date”), by and between Newmont
Capital Limited (“Newmont”) and Seymour Schulich (“Contractor”).

 

Recitals

 

A. Newmont and Contractor have entered into that certain Consulting Agreement
having an effective date of April 1, 2002 (the “Agreement”).

 

B. Newmont and Contractor desire to amend certain terms and conditions contained
in the Agreement.

 

Agreement

 

The Agreement is amended as follows:

 

Recital A is deleted in its entirety and replaced with the following:

 

A. Contractor currently serves on the Board of Directors of Newmont, in the
position as Chairman of the Board (“Chairman”). In consideration of such
service, Newmont will pay Contractor US$75,000 per year, paid quarterly, for
each year that he serves as Chairman.

 

This Amendment is executed as of this 31st day of October, 2005, intended to be
effective as of the Effective Date.

 

NEWMONT CAPITAL LIMITED

       

By:

               

Name:

 

Sharon Dowdall

         

Seymour Schulich

Title:

 

Vice President and Secretary

           

 

 